TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00069-CR



                                David Michael Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 18-0186-K277, THE HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Michael Jones seeks to appeal his judgment of conviction for

possession of a controlled substance. See Tex. Health & Safety Code § 481.115(a), (c). The trial

court has certified that Jones has waived the right of appeal. Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: April 7, 2022

Do Not Publish